Order filed July 21, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00295-CR 
                                                    __________
 
                       RODNEY
LAUDELL MASON, JR., Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 118th District Court
                                                         Glasscock
County, Texas
                                                        Trial
Court Cause No. 421
 

 
                                                                     O
R D E R
 
            This
court has recently become aware that appellant’s court-appointed attorney of
record, Timothy D. Yeats, is currently the judge of the 118th District Court of
Texas and can no longer represent appellant in this appeal.  Consequently, new
appellate counsel must be appointed.  The trial court is directed to appoint
new counsel to represent appellant, and the trial court clerk is instructed to
file in this court a supplemental clerk’s record evidencing such appointment on
or before August 15, 2011.
            The
appeal is abated.
 
July 21, 2011                                                                                       PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.[1]




[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.